Exhibit 10.78
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     AMENDMENT NO. 2 dated as of June 22, 2010 (the “Amendment”) to the Credit,
Security, Guaranty and Pledge Agreement dated as of October 6, 2009 (as amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”) among (i) LIONS GATE MANDATE FINANCING VEHICLE INC.,
(ii) the BORROWERS REFERRED TO THEREIN, (iii) the GUARANTORS referred to
therein, (iv) the LENDERS referred to therein (each, a “Lender,” and
collectively, the “Lenders”), (v) JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Issuing Bank,
(vi) UNION BANK, N.A., as Co-Administrative Agent and (vii) WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Documentation Agent.
     The Borrowers have requested, and the Administrative Agent and the Required
Lenders have agreed, to amend the Credit Agreement as set forth herein.
     Therefore, the parties hereto hereby agree as follows:
     1. Defined Terms. All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
     2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:
          (a) The definition of “Change in Management” in Article 1 of the
Credit Agreement is hereby amended by deleting the words “any three of (i) Jon
Feltheimer, (ii) Michael Burns, (iii) Joseph Drake or (iv) Steven Beeks” in the
first two lines thereof and replacing them with the following:
          (b) “either (i) both Jon Feltheimer and Michael Burns or (ii) all four
of Joseph Drake, Steven Beeks, Kevin Beggs and Michael Paseornek”.
     3. Conditions to Effectiveness. The provisions of Section 2 of this
Amendment shall not become effective until the date upon which all of the
following conditions precedent have been satisfied (such date, the “Effective
Date”):
          (a) the Administrative Agent shall have received counterparts of this
Amendment which, when taken together, bear the signatures of each of the
Borrowers, each of the Guarantors and each of the Required Lenders;
          (b) the payment of all fees and expenses (including, without
limitation, fees and disbursements of counsel and consultants retained by the
Administrative Agent) due and payable by any Credit Party to the Administrative
Agent and/or the Lenders pursuant to the Credit Agreement or any other
Fundamental Document; and
          (c) all legal matters incident to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius LLP, counsel for the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. Each Credit Party represents and
warrants that:
          (c) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
and
          (d) after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing on and as of the date hereof.
     5. Fundamental Document. This Amendment is designated a Fundamental
Document by the Administrative Agent.
     6. Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement (as previously amended) shall continue in full force and effect in
accordance with the provisions thereof on the date hereof. As used in the Credit
Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,”
“herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall
mean, unless the context otherwise requires, the Credit Agreement as amended by
this Amendment. This Amendment shall not be construed as extending to any other
matter, similar or dissimilar, or entitling the Credit Parties to any future
amendments regarding similar matters or otherwise.
     7. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.
     9. Expenses. The Borrowers agree to pay all out-of-pocket expenses incurred
by the Administrative Agent and Co-Administrative Agent in connection with the
preparation, enforcement, waiver or modification, execution and delivery of this
Amendment, including, but not limited to, the reasonable fees and disbursements
of counsel for the Administrative Agent and the Co-Administrative Agent.
     10. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[Signatures Begin on Next Page]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

            PARENT:

LIONS GATE MANDATE FINANCING VEHICLE INC.

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
BORROWERS

NEXT PRODUCTION INC.

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
IWC PRODUCTIONS, LLC

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:        

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent

      By:   /s/ Kin W. Cheng         Name:   Kin W. Cheng        Title:   Vice
President        UNION BANK, N.A.
individually and as Co-Administrative Agent

      By:   /s/ Brian Stearns         Name:   Brian Stearns        Title:   Vice
President        WELLS FARGO BANK, NATIONAL ASSOCIATION
individually and as Documentation Agent

      By:   /s/ Christine Ball         Name:   Christine Ball        Title:  
Senior Vice President        COMERICA BANK

      By:   /s/ Adam Korn         Name:   Adam Korn        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION

      By:   /s/ Jodi Chong         Name:   Jodi Chong        Title:   Assistant
Vice President        CITY NATIONAL BANK

      By:   /s/ Norman B. Starr         Name:   Norman B. Starr        Title:  
Senior Vice President     

[Signature Page to Amendment No. 2]

 